DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
	In applicant's amendments, claims 1-13 were amended.  Claims 1-13 are currently pending and considered below. An action on the merits now follows.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference numbers 701, 702 (Figure 5 are not cited in the specifications).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Claim 1 “Spline” (the specifications do not have a reference number for the spline and it unclear which part of the angle adjuster 23/front support rod 22 is being considered the spline).
Claim 10 “sensing element” (the specifications do not have a reference number for sensing element)
Claim 12 “sensing element fixing groove” (the specifications do not have a reference number for the fixing groove nor do the figures show the second pulley having a groove or the sensing element). 
Claim 12 “the sensing element located in a belt inner cover and a belt outer cover” (in as much as applicant has shown the second pulley is located outside the cover so it is unclear how the sensing element is fixed to the outer side of the second pulley while also being located inside the cover). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 13, lines 3-4 recite “adjusting a height of an included angle between the front support rod and the main beam by screwing on and off the spline”. It is unclear how to adjust the height between the front support rod and the main beam as both are bolted together through the angle adjuster. It is unclear if when applicant states “screwing on and off the spline” means removing the spline or tightening the spline. It is unclear if applicant means ---adjusting a height relative to a floor surface of an included angle---. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wahoo, Kickr Core [online], Sep 12, 2018, Retrieved from the Internet <URL:  https://www.youtube.com/watch?v=Fi_w2vghs1k> (Wahoo) in view of US 20020137601 A1 (Tobias et al; henceforth Tobias) in further view of US 20170105523 A1 (McBride et al; henceforth McBride) in further view of US 8052581 B1 (Lohr et al; henceforth Lohr). 
	Regarding Independent Claim 1, Wahoo teaches a direct-drive bicycle riding platform, comprising a rack for supporting (Figure 1: Annotated), a main shaft and a transmission shaft (Figure 1: Annotated);

    PNG
    media_image1.png
    721
    1283
    media_image1.png
    Greyscale

Figure 1: Wahoo Annotated (Timestamp (6:41)
	wherein the rack comprises a front bottom foot tube, a rear bottom foot tube, a front support rod, a main beam and an angle adjuster (Figure 2: Annotated; the front support rod is fixed on the front bottom foot tube by a first plurality of bolts (Figure 2: Annotated), the main beam is fixed on the rear bottom foot tube by a second plurality of bolts (Figure 2: Annotated), 

    PNG
    media_image2.png
    715
    1280
    media_image2.png
    Greyscale

Figure 2: Wahoo Annotated (timestamp 4:23)
	an upper end of the front support rod is hinged to the angle adjuster through a spline (Figure 3: Annotated, see timecode 3:35-3:40 for the user pivoting the front support rod relative to the main beam via the spline/bolt within the angle adjuster), 

    PNG
    media_image3.png
    380
    373
    media_image3.png
    Greyscale

Figure 3: Wahoo Annotated (Timestamp 2:58)
	the main beam is provided with the main shaft and the transmission shaft (see Figure 1, the main shaft and transmission shaft are threaded through the main shaft),
	the main shaft is press-fitted on the main beam in an interference fit (see timestamp 3:40-3:50, the main shaft is friction fit within the main shaft and is translationally unmovable and capable of only rotation),
	a left end of the transmission shaft is connected to a magnetic resistor (Figure 4: Annotated), a right end of the transmission shaft is fixed with a first pulley, a second pulley sleeves a side of the main shaft located on the first pulley (Figure 4: Annotated; the first pulley is on the right end of the transmission shaft and the second pulley is on the main shaft), and a belt (Figure 4: Annotated) configured for driving sleeves an outer side of the first pulley and an outer (see Figure 4 wherein the belt is sleeved on the outer radial surfaces of the pulley allowing for a belted transmission connection).  

    PNG
    media_image4.png
    720
    1293
    media_image4.png
    Greyscale

Figure 4: Wahoo Annotated (Timestamp 6:45)
	Wahoo discloses the invention as substantially claimed, see above. Wahoo does not disclose the angle adjuster is fixed on the main beam by a third plurality of bolts, the transmission shaft is fixed on the main beam through a first bearing, a left end of the transmission shaft is connected to a fluid resistor (emphasis added).
	Tobias teaches an analogous direct drive bicycle riding platform comprising a transmission shaft (rotatable axle 52) fixed on a main beam (support bar 18) through a first bearing (“a bearing assembly” ¶ 20; “a rotatable axle 52 extending through a bearing assembly or the like on the support bar 18 of frame 12” ¶ 20), a left end of the transmission shaft is connected to a fluid resistor (flywheel 48 with radial fins 54).

    PNG
    media_image5.png
    370
    573
    media_image5.png
    Greyscale

Figure 3: Tobias
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wahoo’s transmission shaft with a first bearing between the shaft and main beam, in order to extend the life of the rotating shaft and reduce rotational resistance due to friction.
	Wahoo in view of Tobias discloses the invention as substantially claimed, see above. Wahoo does not disclose the angle adjuster is fixed on the main beam by a third plurality of bolts, a left end of the transmission shaft is connected to a fluid resistor (emphasis added).
	McBride teaches an analogous bicycle riding platform comprising a rack for supporting (first frame member 16);
	wherein the rack comprises a front bottom foot tube (rear stabilizer 14b), a rear bottom foot tube (front stabilizer member 14a), a front support rod (support member 14c), a main beam (first frame member 16) and an angle adjuster (connecting member 522; “the support member 14c allows the support member 14c and the rear stabilizer member 14b connected thereto to move and fold close to the main or front frame” ¶ 75);
	the front support rod is fixed on the front bottom foot tube by a first plurality of bolts, the main beam is fixed on the rear bottom foot tube by a second plurality of bolts (see Figure 1A wherein the support members 14a/14b are fixed via bolts), 
	wherein a resistor (resistance mechanism 30) is a fluid resistor and interchangeable with a magnetic resistor (“the resistance mechanism 30 may include ball bearing, fluid, magnetic, mechanical or other resistance generating elements therein” ¶ 66). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wahoo’s magnetic resistor to be a fluid resistor, as taught by McBride, in order to provide a quieter resistance unit that provides self-cooling.
	Wahoo in view of Tobias and McBride discloses the invention as substantially claimed, see above. Wahoo does not disclose the angle adjuster is fixed on the main beam by a third plurality of bolts (emphasis added). 
	Lohr teaches an analogous bicycle riding platform solving the same issue of welding a bracket (bracket 32) to a main beam (frame 15) wherein the bracket can either be welded or bolted to the support (“a bracket 32 that is in turn secured to an interior surface of the frame 15. The bracket 32 may be integral with the frame 15, or it may be secured to the frame 15 using any suitable fasteners such as screws, bolts, adhesives, welding, etc.” Col. 6, lines 11-15). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wahoo’s connection between the angle adjuster and the main beam to be 
	Regarding Claim 2, Wahoo in view of Tobias, McBride, and Lohr further discloses the fluid-damped direct-drive bicycle riding platform according to claim 1, wherein a shell of the fluid resistor (Figure 5: Annotated) is fixed on the main beam (the cover is fixed to the main beam via the transmission shaft), and a transmission component in the fluid resistor is linked with the left end of the transmission shaft (center portion of the fluid resistor is linked to the left end of the transmission shaft).  

    PNG
    media_image6.png
    602
    862
    media_image6.png
    Greyscale

Figure 5: Wahoo Annotated
	Regarding Claim 3, Wahoo in view of Tobias, McBride, and XXX teaches the invention as substantially claimed, see above. Wahoo further discloses the second pulley is rotatably (see timestamps 5:30-5:40 wherein the second pulley is rotating about the shaft which stays stationary), and the first pulley is screwed on the right(see Figure 4 wherein there is bolt on the right end of the transmission shaft screwing the first pulley onto the transmission shaft).  	Wahoo does not disclose wherein the second pulley sleeves the main shaft through a second bearing. 
	Tobias further teaches a first pulley (flywheel 48) on the transmission shaft and second pulley (crank wheel 24) connected by a belt (belt 40 and chain 30 connect the flywheel to the crank wheel) wherein the second pulley sleeves on a main shaft (crank arms 26, see Figures 2 and 3) through a second bearing (“crank wheel 24 is rotatably connected to the frame 12 by bearings or the like” ¶ 19).

    PNG
    media_image7.png
    410
    615
    media_image7.png
    Greyscale

Figure 2: Tobias 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the connection between the main shaft and second pulley to include 
	Regarding Claim 4, Wahoo in view of Tobias, McBride, and Lohr further discloses the fluid-damped direct-drive bicycle riding platform according to claim 1, wherein a belt tensioning pulley (Figure 6: Annotated) is further fixed on the main beam between the first pulley and the second pulley (the tensioning pulley is between the first and second pulley and fixed to the main shaft), and an outer side surface of the belt tensioning pulley abuts against the belt (see Figure 6 wherein the belt is against the outer radial surface of the tensioning pulley).  

    PNG
    media_image8.png
    547
    1069
    media_image8.png
    Greyscale

Figure 6: Wahoo Annotated (timestamp 6:44)
	Regarding Claim 5, Wahoo in view of Tobias, McBride, and Lohr further discloses fluid-damped direct-drive bicycle riding platform according to claim 1, wherein a belt inner cover is fixed to the main beam, a belt outer cover is fixed to an outer side of the belt inner cover, and both the first pulley and a belt tensioning pulley are located inside the belt inner cover and the (Figure 7: Annotated; refer to Figure 6 above to see that the cover is an outer and inner cover portion with the first pulley and tensioning pulley inside the cover).  

    PNG
    media_image9.png
    718
    1285
    media_image9.png
    Greyscale

Figure 7: Wahoo Annotated (timestamp 6:39)
	Regarding Claim 6, Wahoo in view of Tobias, McBride, and Lohr further discloses the fluid-damped direct-drive bicycle riding platform according to claim 1, wherein a tower base is further connected to the second pulley, and a flywheel sleeves the tower base (Figure 8: Annotated).  

    PNG
    media_image10.png
    720
    1280
    media_image10.png
    Greyscale

Figure 8: Wahoo Annotated (timestamp 3:43)
	Regarding Claim 8, Wahoo in view of Tobias, McBride, and Lohr further discloses fluid-damped direct-drive bicycle riding platform according to claim 1, wherein a left sleeve shaft (Figure 9: Annotated) and a spacer bush (Figure 10: Annotated) are connected a left end of the main shaft (see Figure 9 wherein both the left shaft and bushing are located on the main shaft), and a right sleeve shaft (Figure 9: Annotated) is connected a right end of the main shaft by threads (both the left and right sleeve shafts are threaded and screwed onto the respective ends of the main shaft).  

    PNG
    media_image11.png
    782
    1283
    media_image11.png
    Greyscale

Figure 9: Wahoo Annotated (timestamp 4:21)

    PNG
    media_image12.png
    721
    1282
    media_image12.png
    Greyscale

Figure 10: Wahoo Annotated (timestamp 4:07)
	Regarding Claim 9, Wahoo in view of Tobias, McBride, and Lohr further discloses fluid-damped direct-drive bicycle riding platform according to claim 1, wherein a left tube end and a right tube end of the front bottom foot tube are sleeved into first foot pads (Figure 11: Annotated), and a left tube end and a right tube end of the rear bottom foot tube are sleeved into second foot pads (Figure 11: Annotated).  

    PNG
    media_image13.png
    723
    1284
    media_image13.png
    Greyscale

Figure 11: Wahoo Annotated (Timestamp 4:21)
Claims 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wahoo, Kickr Core [online], Sep 12, 2018, Retrieved from the Internet <URL:  https://www.youtube.com/watch?v=Fi_w2vghs1k> (Wahoo) in view of US 20020137601 A1 (Tobias et al; henceforth Tobias) in further view of US 20170105523 A1 (McBride) in view of US 8052581 B1 (Lohr) in further view of US 10576348 B1 (Hawkins et al; henceforth Hawkins).
	Regarding Claim 9, Wahoo in view of Tobias, McBride, and Lohr teaches the invention as substantially claimed, see above. Wahoo further discloses a power measurement device (Figure 12: Annotated, Wahoo inherently has a processor and transmitter in order to transmit the speed + distance, and power via Bluetooth to the iPhone). Wahoo does not disclose the power meter fixed to an inner side of a top end of the main beam, a power module fixing base fixed at the top end of the main beam, and the power meter mounted on the power module fixing base.

    PNG
    media_image14.png
    719
    1283
    media_image14.png
    Greyscale

Figure 12: Wahoo Annotated (Timestamp 6:05)
	Hawkins teaches an analogous bicycle direct drive riding platform comprising a power meter (a power measurement device (e.g., processor 100) Col. 10, lines 64-65) is further fixed to an inner side of a top end of the main beam (“the power measurement device along with other electronics may be mounted within a cap 114 at the top of the mainframe member 28” Col. 10, line 67- Col. 11, lines 1-2), 
	a power module fixing base (cap 114) is fixed at the top end of the main beam (Figure 16), and the power meter is mounted on the power module fixing base (processor 100 is mounted to cap 114).  

    PNG
    media_image15.png
    789
    761
    media_image15.png
    Greyscale

Figure 16: Hawkins
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wahoo’s power measurement device to be fixed to a power module fixing base fixed to the upper inner side of the main beam, as taught by Hawkins, in order to allow for ease of access to the internal electronics for maintenance.
	Regarding Claim 10, Wahoo in view of Tobias, McBride, Lohr, and Hawkins teaches the invention as substantially claimed, see above. Wahoo further discloses the fluid-damped direct-drive bicycle riding platform according to claim 7, wherein the power meter comprises a power module (processor 100) and a sensing element (“sensors”, see saved sensors on the iPhone in Figure 12: Wahoo Annotated, the device has a sensing element), the power module is mounted on the power module fixing base (the processor 100 is mounted to the cap 114),
	the sensing element transmits a signal to the power module (the sensing element is communicating with the processor and Bluetooth in order to transmit data to the IPhone), and (“IPhone”, the processor transmit sensor data from the sensing element to the IPhone in the form of speed, distance, and power).
	Wahoo does not disclose the location of the sensing element and does not disclose the sensing element fixed at a side of the second pulley opposite to the main beam.
	Hawkins further teaches wherein the power meter comprises a power module (processor 100 with transmitter) and a sensing element (an optical sensor 136 and an alternative black and white pattern on the pulley 16), and the power module is mounted on the power module fixing base (processor 100 is mounted within cap 114),
	and the sensing element is fixed at one a side of the large second pulley opposite to the main beam (in as much as applicant has shown the alternative pattern is located on the left side of the flywheel 16 opposite to the right side (left side is opposite of right) of the mainframe member 28, see Figure 13),
	the sensing element transmits a signal to the power module (Figure 19, see the RPM data gets transferred to the processor 100), and the power module transmits the signal to an intelligent device (process 100 transmits to the user interface 140).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wahoo’s sensing element to be located on the side of the second pulley opposite to the main beam, as taught by Hawkins, in order to provide accurate RPM data for the rotation of the flywheel. 

    PNG
    media_image16.png
    577
    761
    media_image16.png
    Greyscale

Figure 13: Hawkins
	Regarding Claim 11, Wahoo in view of Tobias, McBride, Lohr, and Hawkins further teaches the fluid-damped direct-drive bicycle riding platform according to claim 10, wherein the power module fixing base is provided with a power module fixing slot (“processor 100, such as through wires or wirelessly, that is mounted within the end cap 114” Col. 11, line 1), and the power module is inserted into the power module fixing slot to be fixed (as the processor 100 is fixed within the end cap 114 then the end cap has a slot/opening fitted for the processor 100).  


	Regarding Claim 12, Wahoo in view of Tobias, McBride, Lohr, and Hawkins further teaches the fluid-damped direct-drive bicycle riding platform according to claim 10, wherein the side of the second pulley opposite to the main beam is provided with a sensing element fixing groove (Figure 13: Wahoo Annotated; in as much as applicant has shown the side of the second pulley opposite to the main beam has an annular groove across the entire surface surrounded by the raised edges) for placing the sensing element (the sensing element is on the side opposite the main beam and thus must be in the fixing groove), the sensing element is fixed in the sensing element fixing groove (the groove covers the surface and thus the sensing element resides on the fixing groove), and the sensing element is located in a belt inner cover and a belt outer cover (in as much as applicant has shown and as best understood the sensing element mounted to the side of the second pulley is between and inside the two upper sides of the covers that extend around the edges of the second pulley).  

    PNG
    media_image17.png
    740
    1281
    media_image17.png
    Greyscale

Figure 13: Wahoo Annotated
Regarding Claim 13, Wahoo in view of Tobias, McBride, and Lohr further discloses a  method for using the fluid-damped direct-drive bicycle riding platform according to claim 1, comprising: 
	1) firstly, adjusting a height of an included angle between the front support rod and the main beam by screwing on and off the spline (in as much as applicant has shown and as best understood the spline is screwed in, as the spline is bolt see Figure 3 and 10 above, allowing for adjustment of the angle between the front support beam and the main beam which changes the height of said angle, see timestamps 3:35 to 3:45 wherein the user adjusts the front leg angle/height); 
	2) then removing a rear wheel of a bicycle (Figure 14 below, the user removes the rear wheel of the bicycle),

    PNG
    media_image18.png
    634
    905
    media_image18.png
    Greyscale

Figure 14: Wahoo (Timestamp 4:54)
 erecting a rear fork of the bicycle on a left sleeve shaft and a right sleeve shaft (See Figure 9 above for left and right sleeve) on the fluid-damped direct-drive bicycle riding platform, and locking the rear fork of the bicycle by a quick tightening shaft of the bicycle (Figure 15 below; the user mounted the left and right fork of the bike on the respective left and right sleeve shaft and is tightening the shaft to lock the forks onto the shafts); 

    PNG
    media_image19.png
    620
    711
    media_image19.png
    Greyscale

Figure 15: Wahoo
	3) hanging a chain of the bicycle on a flywheel on the fluid-damped direct-drive bicycle riding platform (see Figure 15 above, the bicycle chain has been mounted onto the flywheel) and riding the bicycle (Figure 16 below), driving the flywheel on the fluid-damped direct-drive bicycle riding platform to rotate by the chain of the bicycle (see Figure 16 below wherein the flywheel is rotated by the chain by the user riding and rotating the pedals of the bicycle);  

    PNG
    media_image20.png
    294
    345
    media_image20.png
    Greyscale

Figure 16: Wahoo
	4) driving the second pulley to rotate through a tower base (see Figure 8 for tower base), driving the first pulley to rotate by the second pulley through a transmission of the belt, and driving the transmission shaft to rotate by the first pulley (see Figure 16 above, the user is rotating the second pulley by rotating the tower base attached to the flywheel, rotation of the second pulley transfers rotation to the first pulley through the belt which in turn rotates the transmission shaft to rotate the resistor, timestamps 7:06-8:20 show the rotation of the pedals rotating the resistor via the linkages between);
	 and 5) driving the fluid resistor to work by the transmission shaft (see Figure 16 above), and generating a resistance by using damping characteristics of a viscous fluid (the fluid of the fluid resistor has a viscosity and provides resistance) to consume work done by a rider, so as to achieve training and fitness purposes (the fluid resistor resists motion of the user through the use of the fluid and provides training and fitness through resistance).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784